Hontirable Rdber,t ‘3. Calvert                bpinion   NO. ~-266
Coinptrolleti’of Publib’Accounts
State Capitol Building                        Re:   Whether the OoViz?ndr m&y’
Austin, Texas 78711                                 authorize the exeehditure
                                                    of federal’ grants br al -
                                                    locations    t’o thB Parks~
                                                    atid Wlldlif@    Depafitment
                                                    for construction      bf ‘a
                                                    residence    facility   at
                                                    the Runt&viIU State
Dear Mr. Calvert:                                   Fish Hatchery.
           Your ie~quest for   an ‘oplnloti     reads as follows:

           ‘Your opinion is.requested      in the matter
      of an addition    to the appropriations   made by
      the 60th Legislature    R;S. in S.B. 15 for the
      Parks atid Wildlife   Department.
                      STATEMENT
                              OF FAC,TS
             “1; Parks and Wildlife   Department letter
      of June 19, 1968 to the Governor recited    that
      on May 1,9, 1968, lightning   &truck the State-
      owned residence.in   which the Huntsville  State
      Fish Hat,chery Superintendent resided and the
      resulting  fire ravaged the house beyond’repalr.
             “This letter, requested the ffovernor to au-
      thorize   expenditure   of $25,000 to replace the
      destroyed   structure.
            “2 ., The request for the $25,000 was made
      as an addition   to the amount appropriated    Items
      14B of”SB 15, of the 60th Legislature     R.S., Page
      106 of Supplement to Senate Journal, citing       the
      first  rider paragraph on Page 109 of the supple-
      ment which reads as ,follows:



                                   - 1296 -
Hon. Robert   S. Calvert,   page 2 (~-266)



            ” ‘Any Federal grants,- . dIlocatlpns_?r    aids,
     for the conservation      anC! lmpi+ovement of game,
     fish-and wildlife,      or for. ImproVing,’ develdplhg.
     and planrilng public parks, or for‘any .oth&r plio-
     gram or activity     under the statutory.atithority
     of’ the Parks and Wlldlife’D@artnient,“ni&y        b’e‘
     abtiepted .and disbursed ttiough th@. State Treas-
     iiry ‘by sald”D&arttieint fbti U-i&‘puzi@os&s ‘fcr
     tihloh ‘they. were &a&t&d tid- a&e hereby ‘tipfiro;
     ptiiated’ fop &u&hpurposes; prov%dedi. hoivevbr,
     that‘$xp&ndltU?e     of~.ahy’ such’FedU81” grants,
     allbdatlons;‘.or’  aids shall”ndt ‘exd6iid’the ” “”
     amounts ahown In the. tich8dule ‘of ap$rdptilatlons
                                              _ _
     herel.nabo.ve, or for’ fiuz+poses ‘and” programs tiijt’
     &uthorlzed by s&Id schedule ‘of. &pprtiprlatlofis,
     shall halie the prior written approval of the
     Governor.!
            “3. The Governor approved the expenditure
     of Federal funds presumed to be available         In
     the amount and.for the purpose vequested by
     Parks and Wildlife    Department in his letter       of
     June lo! 1968,.to.the . . Comptroller,
            “4. On June 14; 1968, the domptroll.er -r&-
     Quested by letter    that Parkli and Wildl’lfe    fui!nlsh
     wri;tten evidence that Federal funds were so au-
     thorized.                                      ,.       .
            “5.’ Parks and Wildlife   by’.letter   dated Juhe
     19, 1968, stated Federal funds wer$ d&pdeited’ eon
     Febivatijr 15, 1968,’ ahd such funds were retieived’
     Sn accordance ivlth Article    4050d, V.A.C;S;      This
     letter   also cites Sec. 25, Art. V, 0f’S.B.       15,
     60th Legislature    R.S. as .addltional.authorlty.
           “6.    It does not appear that a departmental
     construction    has been made under these exact
     conditions.     Therefore we request sn .oplnion on
     the following    question:
           “Does the Governor have the authority  to in-
     crease the amount of the appropriations   under
     the rider cited In Number 2 above?
           “For your convenience we are.enclosing
     photostat  copies of the correspondence    listed
     in the Statement of Facts.”

                                 - 1297 -
                            -

Hon. Robert Si Calvert,     Page iY(a-+P).


            In Senate Bill 15,.60th l.+gisla$ure,   1967,'.Regdlaii
Session, the .General Approp~latlons~Blll.    *'the   dep&%&ital
appropribtion   to the PaFks ana',Wlldllfe  Department, is found
a rider which states as fqllowpl:
             "Any Federal &ants,     alldcations   or.&lds
     'for the conservatioil   and 'i?api.o&mexit of'gan&,'
      flsh'and   wildlife,  or for.lmprov%ng,     diveloplng
      and plsqnlng public parks, or for.any other pro-
      gramor activity-under     .the sta$utory'.authorlty    '.,
      of the Parks and Wildlife     Department, may be ac-
      cepted and disbursed through the State weasury
      by said Department for thq.purposes        So~Ywhidh




           The f&ego&      provlslon':oq    t& Get%& Appropriations
Bill appropriates   to the Parks &nd Wildlife      tipartment all federal
grants or allocations    of money for the,gurposes      for which they
were given to the Parks and Wildlife        Department by the Federal
Government. However, such appropri&tlon.contalns           certain rcbs-
trlctlons  upon the eqpendlture of these funds by the Parks and
Wildlife  Department.    These restrictions     are to the effect    that
the expenditure of federal grants or allocations          shall not ex-
teed the amount shown in the departmental appropriation           to the
Parks and Wildlife    Department or be for a ptipose not authorized
in the departmental approprlatlon        to the Parks and Wildlife    De-
partment.   In addition,   such expenditures must have the prior
written approval of the Governor.
          In Section 25 of Article   V of Senate Blll,l52 ,the
General Approptilatlons Bill, there. ls,also found the provision
that:
           'Any funds received by &he agencies of the
     State named In this Act froq,the      United States
     Government are hereby appropriated .to such
     agencies for the purposes for which the Federal
     grant, allocation,    aid, or payment was made,
       bj t t Che provisions      of'thl    A t    With in
     &rEg    (300) days after the recdlzt    zf*any such.:.    '~
     Federal grants, allocatidns,      aid o~,,payments,.
     the amounts thereof and the purposes for which . ,,
     they were made shall be reported to the Governor
     and ~the LegislaMve3udget     Board.     (Emphasis added.)
                                  ,13ofi-
Hon. Robert   S. Calvert,   page 4 (~-266)


             In'the instant case, the Governor has given his prior
written approval for the expenditure       of $25,000.00 In federal
grants or allocations     for the restoration   of certain residence
facilities    at the Huntsville   State Fish Hatchery.    Item 14-B of
the departmental approprlatlon      to the Parks and Wildlife   Depart-
ment discloses     that the expenditure   contemplated by your question
Is one authorized by the departmintal       appropriation  to the Parks
and Wildlife     Department and the amount of federal funds authorized
to be expended by the Governor from federal grants and allocatlons,~
to the Parks and Wildlife      Department does not ex.ceed the amount ap-
propriated    in Line Item 14-B.
           In view of the foregoing    we are of the opinion     that the
Governor may authorize    the expenditure  of $25,OOO.OO for     construc-
tion of a residence   facility  at the Huntsville   State Fish    Hatchery.
Such authorization   does not constitute   an Increase in the     amount of
the appropriation,   but merely authorizes   the expenditure     of funds
already appropriated   by the Legislature.
                        SUMMARY
           The Governor may authorize    the expenditure
     of federal grants or allocations     to the Parks
     and Wildlife    Department for construction    of a
     residence   facility  at the Huntsville   State Fish
     Hatchery.    Such authorization  does not constitute
     an increase in the amount of the appropriation,
     but merely authorizes    the expenditure    of funds
     already appropriated    by the Legislature.
                                Vfi   truly   yours,




Prepared by Pat Bailey
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
Jack Sparks
Jerry Roberts
;z; p;ey
A. J. CARUBBI, JR.
Executive Assistant
                                 -1299-